Citation Nr: 1106136	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  08-02 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to a temporary total rating beyond February 28, 2007 
based on surgery on December 11, 2006, and subsequent 
convalescence for a left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
the veteran's appeal of a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted a temporary total 
rating of 100 percent from December 11, 2006 to February 28, 
2007, for surgery and convalescence for a left knee disability.  

In December 2010, the Veteran was afforded a videoconference 
hearing before S. C. Krembs, who is the Acting Veterans Law Judge 
rendering the determination in this claim and was designated by 
the Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From March 1, 2007 to June 7, 2007, following left knee 
surgery, the Veteran demonstrated severe postoperative residuals 
such as therapeutic immobilization of one major joint, and the 
necessity for continued use of crutches (regular weight-bearing 
prohibited).

2.  After June 7, 2007, the Veteran has not demonstrated severe 
postoperative residuals such as incompletely healed surgical 
wounds, therapeutic immobilization of one major joint or more, 
application of a body cast, the necessity for house confinement, 
or the necessity for continued use of a wheelchair or crutches 
(regular weight-bearing prohibited).  





CONCLUSION OF LAW

The criteria for a temporary total disability rating based upon 
convalescence following left retropatellar pain syndrome surgery 
from March 1, 2007 to June 7, 2007, and no longer, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.30 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Disability

With regard to the history of the disability in issue, see 38 
C.F.R. § 4.1 (2010), the Veteran's service medical records show 
that in 1982, he was hospitalized for about one week for a first 
degree medial collateral ligament strain.  The left knee was 
aspirated and casted.  Post-service medical reports show that in 
November 1988, he underwent an arthroscopy and arthrotomy of the 
left knee, with partial medial meniscectomy, with lateral 
retinacular related and medial retinacular imbrications.  The 
postoperative diagnosis was subluxating patella, left knee, with 
partial tear of the medial meniscus.  In February 1995, he 
underwent an arthroscopy and Elmsie Trillate tibial tubercle 
osteotomy of the left knee.  The postoperative diagnosis noted a 
subluxating patella patellofemoral condylar dysfunction, Grade I, 
and a partial tear of the ACL.  In July 1999, he underwent a left 
knee arthrotomy, arthrotomy and removal of staples, with a 
postoperative diagnosis of Grade III chondromalacia of the 
patella, medial and femoral condyle, and healed osteotomy of the 
left knee tibial tuberosity with metal irritation.  In February 
2002, he underwent a left knee arthroscopy and partial medial 
meniscectomy, chondroplasty of the patella, medial femoral 
condyle and tibial plateau.  The postoperative diagnosis was torn 
medial meniscus of the left knee with chondromalacia and ACL 
(anterior cruciate ligament)-deficient left knee.  In October 
2003, he underwent an arthroscopy and chondroplasty of the 
patella, medial femoral condyle, tibial plateau, and lateral 
femoral condyle, and removal of loose body, left knee.  
Osteoarthritis was noted on X-ray.  A September 2006 magnetic 
resonance imaging (MRI) study showed tricompartmental 
osteoarthritis that was severe in the medial joint, and 
pronounced" in the lateral joint compartment, a chronic ACL 
tear, and postoperative pathology of the medical meniscus 
ligament. 

In December 1988, the RO granted service connection for 
postoperative residuals of a left knee injury.  In September 
1999, the RO granted service connection for traumatic arthritis 
of the left knee.  

In June 2007, the RO granted a temporary total rating due to 
convalescence following the left retropatellar pain syndrome 
surgery, from December 11, 2006 to February 28, 2007.  The Board 
further notes that the Veteran is shown to have undergone a total 
knee replacement on December 3, 2007, and that a temporary total 
disability rating based on convalescence is in effect following 
this surgery (i.e., from December 3, 2007 to January 31, 2009).  

The Veteran asserts that an extension is warranted beyond 
February 28, 2007.  He asserts that he could not return to work 
until June 7, 2007, and that he had limited functioning upon his 
return to work.  Specifically, he testified that as of June 7, 
2007, he was placed on light duty, and could only work three days 
per week, and that he had severe pain, with symptoms that 
included an inability to bend the knee, ambulate, or stoop, and 
that he could not carry or lift anything.  See transcript of 
Veteran's hearing, held in December 2010.  

A report from the Good Samaritan Regional Medical Center (GSRMC), 
dated December 11, 2006, shows that the Veteran underwent a left 
knee arthroscopy, athroscopic partial lateral meniscectomy, 
partial synovectomy, and chondroplasty of the left knee.  The 
postoperative diagnoses were torn anterior horn of the lateral 
meniscus, synovitis, and Grade III and IV chondromalacia.  

Reports from M.D.H., M.D., dated between November 2006 and March 
2007, essentially note the following:  the Veteran was given a 
knee brace prior to his December 2007 surgery; following his 
December 2007 surgery, he had ongoing pain; Dr. M.D.H. stated, 
"I am surprised he is even able to walk without screaming in 
agony every step"; it was thought he would require a total knee 
replacement in the near future; he had not been returned to work 
as of April 18, 2007.  In addition, a document titled "return to 
work instructions" indicates that the Veteran was to return to 
work on June 7, 2007, with three days per week of "modified 
duty" "until released," and that he was to avoid lifting "over 
0 (zero) pounds."  A statement from Dr. M.D.H., dated in 
November 2007, notes that the Veteran had surgery on December 6, 
2006, and that, "His convalescent period lasted up until 
6/7/2007 when he was released back to work part-time."  It was 
further noted that he had been given a cane, and that the only 
treatment remaining was a total knee replacement, which was 
scheduled for December 3, 2007, and that, "His convalescent 
period is expected at this point to last approximately 12 
months."  

A VA examination report, dated in May 2007, shows that the 
examiner indicated that the Veteran's C-file had been reviewed.  
The report shows that the Veteran stated that he was not able to 
return to work since December 11, 2006, that he had sharp pains 
that disturbed his sleep at night, that he could not walk or 
stand more than 15 minutes, that he avoided steps due to pain and 
weight-bearing, and that he was not able to do usual yard chores.  
On examination, there was instability, abnormal movement, 
weakness, guarding, and pain on motion.  The left knee had 
extension to -10 degrees, and flexion to no less than 70 degrees.  
The impression noted "minimal" osteoarthritic changes.  The 
diagnoses were left knee osteoarthritis, and residuals, 
arthroscopic partial lateral meniscectomy, partial synovectomy, 
chondroplasty, left knee.  

A temporary total convalescent rating contemplates only a 
temporary period of time required by a veteran to recover from 
the immediate effects of surgery.  38 C.F.R. § 4.30.  Thereafter, 
any chronic residual disability after surgery is rated under the 
schedular criteria for the knee and not rated under 38 C.F.R. § 
4.30.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge if the hospital treatment of 
the service-connected disability resulted in (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe post-operative residuals such as incompletely healed 
surgical wounds, stumps or recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without surgery, 
of one major joint or more.  38 C.F.R. § 4.30(a).

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 months 
beyond the initial 3 months may be made under § 4.30(a)(1), (2), 
or (3) and extensions of 1 or more months up to a 6 month period 
may be made under § 4.30(a)(2) or (3).  

Normal range of motion of a knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence for "equitable and 
just decisions."  38 C.F.R. § 4.6.

The Board finds that, for the period ending June 7, 2007, the 
criteria for a temporary total rating have been met.  
Specifically, the evidence is sufficient to show that the 
Veteran's left knee disability was manifested by severe post-
operative residuals.  In this regard, 38 C.F.R. § 4.30(b) 
provides several examples of what post-operative residuals may 
include, but does not indicate that the criteria are limited to 
such examples.  In this case, the May 2007 VA examination report 
notes a range of motion from -10 degrees extension, with no less 
than 70 degrees of flexion.  The physician stated that there was 
no evidence of additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance following repetitive use.  
This report further notes that there was no varus or valgus 
motion, and that there was a negative drawer test, and a negative 
McMurray's test.  Dr. M.D.H.'s reports show that the Veteran 
could not work until June 7, 2007, at which point he was allowed 
to work three days per week of "modified duty" with no lifting.  
The evidence indicates that he was provided with a cane to assist 
him in walking.  On balance, the Board believes the Veteran's 
surgery and convalescence demonstrated acute serious post-
operative residuals, instead of the chronic residuals that are 
covered by the regular schedular criteria, until the end of June 
7, 2007.  

The criteria for a temporary total rating are not shown to have 
been met after June 7, 2007.  While the Veteran may have 
continued to have complaints of left knee pain well after his 
surgery, the criteria for a temporary total rating based on 
convalescence rating are based on more than pain.  The Veteran 
must demonstrate "severe post-operative residuals and a period 
of time needed for convalescence."  38 C.F.R. § 4.30(a).  In 
this case, the evidence shows that the Veteran was able to return 
to work three days per week on "modified duty" with no lifting, 
and that he was able to ambulate with a cane.  In this regard, 
the applicable criteria reference the use of assistive devices 
that avoid any weight bearing, not the use of assistive devices 
that help the patients ambulate, or function with some weight 
bearing.  To the extent that the Veteran argues for an extended 
period of convalescence because of the work limitations put upon 
him as of June 7, 2007, these have been considered.  However, 
there is no evidence of left knee treatment dated between 
Dr. M.D.H.'s April 18, 2007 letter, and prior to his TKR on 
December 3, 2007.  In summary, the period after June 7, 2007 is 
not shown to have been manifested by severe post-operative 
residuals such as incompletely healed surgical wounds, stumps or 
recent amputations, therapeutic immobilization of one major 
joint, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a wheelchair.  
Absent such findings, the criteria for extending the temporary 
total rating beyond June 7, 2007, have not been met.

II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
Notification of The Veterans Claims Assistance Act of 2000 (VCAA) 
in this case was accomplished by way of letters from the RO to 
the Veteran dated in February and April of 2007.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).  These VCAA letters 
were issued in association with the Veteran's original claim for 
a temporary total rating, to the extent that an additional VCAA 
letter was not sent as to the Veteran's claim for an extension of 
the RO's assigned dates for a temporary total rating, the VCAA is 
no longer applicable.  See e.g., Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 491 (2006).  

The RO has provided assistance to the appellant as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  It appears that all 
known and available post-service records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's VA and non-VA 
medical records.  The Veteran has been afforded an examination.  
The Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based upon the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).


ORDER

An extension of a temporary total rating based upon convalescence 
following left knee surgery on December 11, 2006, from March 1, 
2007, to June 7, 2007, and no longer, is granted, subject to the 
laws and regulations governing the award of monetary benefits.  


____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


